Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus, classified in C03B37/029.
II. Claims 15-20, drawn to method, classified in C03B2205/61.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as forming other types of fibers or heating other materials in the furnace system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Smit Kapadia on Dec. 8, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
Throughout claim 1 and in claims 3-9 Applicant recites the term “the housing”, the Examiner interprets “the housing” as referencing “a single housing in line 2 of claim 1, since that is the only housing recited.  
Claim Rejections - 35 USC § 112
Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims a reclaim cylinder comprising a single housing coupled to a fiber draw furnace system.  The preamble of a reclaim cylinder coupled with the claimed structure of a single housing coupled to a fiber draw system makes the claim indefinite.  A cylinder has a meaning that implies a shape and the addition of the fiber draw furnace system conflicts with the implied meaning of a reclaim cylinder.  Further, as evidenced by claim 15 and Fig. 1, the reclaim cylinder (26) appears to be part of the fiber draw system, the fiber draw system is not part of the reclaim cylinder.  Therefore, it is improper to include a fiber draw furnace system as part of the reclaim cylinder.  The Examiner suggests changing the preamble of the claim.  Further, the Examiner interprets, since Applicant claims a single housing coupled to  the fiber draw furnace system, the fiber draw system is positively recited and therefore, required in the claim.  Claims 2-14 depend from claim 1 and are also indefinite.
Claim 3 recites the limitation "the heated section" in line 2 and “the first end of the lower extended muffle” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  The heated section and the lower extended muffle are recited in claim 2, the Examiner interprets, claim 3 should depend from claim 2.  Claims 4-5 depend from claim 3 and these claims are also indefinite.
Claim 10 recites the limitation "the second end of the lower extended muffle" in line 2, “the first end” in lines 2-3, and “the lowered extended muffle” in line 3.  There is insufficient antecedent basis for these limitation in the claim.  A lower extended muffle having a first end and a second end is recited in claim 2, the Examiner interprets claim 10 should depend from claim 2.  Claim 11 depends from claim 10 and is also indefinite.
Claim 13 recites the limitation "the first gas" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the first gas” should be “a first gas”.
Claim 14 recites the limitation "the lower gas inlet" in line 1, “the second gas” in line 2, and “the first gas” in line 3.  There is insufficient antecedent basis for these limitation in the claim.  Please clarify claim 14.  
In general it appears the lack of antecedent basis is caused by potential claim dependency issues.  Please verify antecedent basis for all claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kladias et al. (US 2019/0284085 – hereinafter Kladias) in view of Matsuyama (JP2004-250286A – hereinafter Matsuyama).
Regarding claim 1, Kladias (Figs. 1 and 2A and [0042]) discloses a reclaim cylinder (26) including a single housing (“outer housing 60”) coupled to a fiber draw system.  Kladias discloses the single housing defining a reclaim chamber 64 and ([0045]) discloses a plurality of reclaim ports and discloses the reclaim cylinder may include two, three, four, five, six, seven, or greater than seven reclaim ports.  Kladias discloses the reclaim ports function as connections for a vacuum to draw, reclaim, suck, or otherwise remove gases present within the reclaim chamber 64 and such a removing of gases may be generally referred to as a capture stream.  Kladias ([0046]) further discloses the reclaim ports are tangentially coupled or oriented to the exterior surface of the outer housing (i.e. single housing).  Therefore, Kladias provides for a plurality of reclaim ports tangentially coupled to the housing.
While Kladias fails to specifically state the plurality of reclaim ports are spaced equidistant from each other, Kladias (Figs. 2A and 2B) illustrates positioning of two reclaim ports 68 at a second end 60B of the reclaim chamber, and Matsuyama ([0016], abstract, and Figures) discloses an optical fiber draw system having a gas recovery chamber having gas suction ports 8 provided at equal intervals to provide for a uniform suction force exerted on the optical fiber.  Based on the additional teachings of Kladias and Matsuyama, it would be obvious to a person having ordinary skill in the art to provide for a plurality of gas reclaim ports spaced equidistant from each other to provide for a uniform suction force exerted on the optical fiber.
As discussed above Kladias discloses a plurality of reclaim ports tangentially coupled to the housing.  Further, Kladias ([0045]) discloses in addition to the port functioning for a vacuum to reclaim, the reclaim ports may function as connections for a vacuum to draw, suck, or otherwise remove gases present within the reclaim chamber, and such removing gases may generally be referred to as a capture stream.  It would be obvious to a person having ordinary skill in the art, some of the tangentially coupled reclaim ports of Kladias can perform alternative functions than a reclaim port.  It would be obvious to a person having ordinary skill in the art, some of the reclaim ports of Kladias can function to capture a stream of gas and therefore function as a gas sampling port and a particle sampling port when particles are present in the gas stream.  Therefore, it would be obvious to a person having ordinary skill in the art, the reclaim ports of Kladias may function as a gas sampling port or a particle sampling port, as claimed.
Regarding claim 2, in addition to the rejection of claim 1 above, Kladias (Fig. 1 and [0033]-[0034]) further discloses the fiber draw system comprising:  
a heated section 22 having a first end 22A and a second end 22B, wherein the heated section is configured to hold an optical fiber preform 38;
an upper gas inlet (“upper gas screen 14”) coupled to the first end of the heated section, wherein the upper gas inlet is ([0034]) configured to flow a first gas into the heated section;
a lower extended muffle 30(Figures and [0033]) having a first end 30A and a second end 30B;
a lower gas inlet (“bottom screen 34”) coupled to the second end of the lower extended muffle configured to allow a second gas into the lower extended muffle; and
the reclaim cylinder 26 is coupled to the lower extended muffle between the first end of the lower extended muffle and the second end of the heated section.  Therefore, Kladias in view of Matsuyama provides for the limitations claimed in claims 1 and 2.
Regarding claim 3, Kladias (Fig. 1) further discloses the housing of the reclaim cylinder defines a first end coupled to the heated section and a second end coupled to the first end of the lower extended muffle.  Therefore, Kladias in view of Matsuyama provides for the limitations in claims 1-3.
Regarding claim 4, as discussed in the rejection of claim 1 above, Kladias (Figs. 2A and 2B) illustrates positioning of two reclaim ports 68 at a second end 60B of the reclaim chamber.  Based on the positioning of reclaim ports 68 taught by Kladias, it would be obvious to a person having ordinary skill in the art, in the apparatus of Kladias in view of Matsuyama where the plurality of gas reclaim ports are closer to the second end of the housing than the first end of the housing.
Regarding claim 5, as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, the reclaim ports of Kladias may function as a gas sampling port or a particle sampling port, as claimed.
Kladias (Fig. 1) further discloses the housing of the reclaim cylinder defines a first end coupled to the heated section and a second end coupled to the first end of the lower extended muffle.  Additionally, Kladias ([0047]) further discloses the reclaim ports may be positioned at a variety of positions along the length including at a bottom (i.e. second end), middle or top (i.e. first end) of the reclaim cylinder.  Therefore, based on the additional teachings of Kladias, it would be obvious to a person having ordinary skill in the art that some of the reclaim ports may be positioned at a top of the reclaim cylinder (i.e. closer to the first end).  Further, based on the obviousness in claim 1 that some of the reclaim ports may function as a gas sampling port and/or particle sample sampling combined with the obviousness of reclaim ports positioned close to the first end, it would be obvious to a person having ordinary skill in the art, this provides for the gas sampling port and the particle sampling port closer to the first end of the housing than the second end of the housing.  
Regarding claim 6, as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, the reclaim ports of Kladias may function as a gas sampling port or a particle sampling port.  Also discussed in the rejection of claim 1 above, Kladias (Figs. 2A and 2B) illustrate positioning of two reclaim ports 68 at a second end 60B of the reclaim chamber and the figure suggests the ports are positioned along a length of the housing at the same height relative to each other.  Further, Kladias ([0047]) further discloses the reclaim ports may be positioned at a variety of positions along the length including at a bottom (i.e. second end), middle or top (i.e. first end) of the reclaim cylinder.  Therefore, based on the disclosure by Kladias, it would be obvious to a person having ordinary skill in the art the gas sampling port and the particle sampling port positioned along a length of the housing at the same height relative to each other.  
Regarding claim 7, as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, the reclaim ports of Kladias may function as a gas sampling port or a particle sampling port.  Kladias ([0046]) further discloses the reclaim ports may be spread around a circumference or perimeter of the housing and Matsuyama (Figs. 3 and 4) discloses a plurality of gas suction ports provided at even intervals, such as at a 90 degree offset from each other.  Therefore, based on the additional teachings of Kladias and Matsuyama, it would be obvious to a person having ordinary skill in the art, that the gas sampling port and the particle sampling port are positioned along a length of the housing at a 90 degree offset from each other.  
Regarding claims 8 and 9, Kladias fails to disclose an internal diameter or an external diameter of the housing is about 4.2 cm to about 7.8 cm.  However, Kladias discloses the diameter of the reclaim chamber is larger than an internal diameter of the muffle, and it the diameter ranges from about 10% to about 95% greater than a cross sectional area of the muffle.  Based on the disclosure that the diameter of the reclaim chamber is larger than a diameter of the muffle in the fiber draw system and diameter ranges from 10% to 95% greater than a cross sectional area of the muffle, it would be obvious to a person having ordinary skill in the art, the diameter, including the internal and external diameter, of the housing of the reclaim cylinder is appropriately sized based on the size of the muffle in the fiber draw system.  Therefore, the sizing of the internal and external diameter of the muffle is merely a change in size based on the size of the fiber draw system, and therefore obvious.
Regarding claims 10 and 11, in addition to the rejection of claim 1 above, Kladias (Figs. 1 and 3 and [0054]) discloses an adapter tube 84 extending in an upward direction from the second end of the lower extended muffle toward the first end of the lower extended muffle that is substantially coaxial with the lower extended muffle.  Kladias further illustrates the tube extends from a lower extended muffle outlet.  Therefore, based on the additional disclosure by Kladias, it would be obvious to a person having ordinary skill in the art, Kladias in view of Matsuyama provides for the limitations claimed in claims 1-2 and 10 and 11.  
Regarding claim 12, in addition to the rejection of claim 1 above, Kladias ([0049]) further discloses the plurality of reclaim ports tangentially coupled or oriented with respect to the outer housing 60, as the first gas is drawn into the reclaim ports 68 a vortex of the first gas is generated within the reclaim chamber.  Therefore, based on the additional disclosure by Kladias, it would be obvious to a person having ordinary skill in the art, that Kladias in view of Matusyama provides for the plurality of gas reclaim ports are configured to generate a gas vortex within the reclaim chamber as claimed.  
Regarding claim 13, in addition to the rejection of claim 1 above, Kladias ([0049]) further discloses the plurality of reclaim ports tangentially coupled or oriented with respect to the outer housing 60, as the first gas is drawn into the reclaim ports 68.  Therefore, based on the additional teachings of Kladias, it would be obvious to a person having ordinary skill in the art, that Kladias in view of Matusyama provides for the plurality of reclaim ports are configured to remove a portion of a first gas from the reclaim chamber.  
Regarding claim 14, in addition to the rejection of claim 1 above, Kladias ([0041]) further discloses the lower gas inlet (“bottom  gas screen 34”) may flow a second gas into the lower extended muffle and is configured to pass the second gas at a rate configured to substantially recover a pressure drop associated with removing the portion of the first gas.  Therefore, based on the additional teachings by Kladias, it would be obvious to a person having ordinary skill in the art, that Kladias in view of Matusyama provides for the limitations claimed in claim 14.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741